Case 19-10614-JDW       Doc 14   Filed 03/26/19 Entered 03/26/19 16:05:13          Desc Main
                                 Document     Page 1 of 4


                       UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF MISSISSIPPI


IN RE:

ELMER RICHARDSON
                                                       BANKRUPTCY NO.: 19-10614-JDW
 DEBTOR                                                CHAPTER 13


            OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN [#2]

       Comes now the United States of America, represented herein by William C. Lamar,

United States Attorney for the Northern District of Mississippi and the undersigned

Assistant United States Attorney, on behalf of the Farm Service Agency (hereinafter

“FSA”), an agency within the United States Department of Agriculture, and for its

Objection to Confirmation of Debtor’s Chapter 13 Plan, would state to the Court:

       1. On or about February 12, 2019, Elmer Richardson, Debtor herein, filed for relief

under Chapter 13 of the Bankruptcy Code.

       2. Debtor currently has two loans with FSA, a direct operating loan and a direct

farm ownership loan. The direct operating loan, 44-01 has a balance of $13,639.07

principal and $53.07 interest, with interest accruing thereafter at a rate of $0.7473 per day.

This loan has an arrearage of $36.00. The direct farm ownership loan has a balance of

$247,535.71 principal and $11,156.07 interest, with interest accruing thereafter at a rate of

$23.7363 per day. This loan has an arrearage of $11,952.00.

       3.     FSA is a secured creditor of the Debtor by virtue of first liens on farm

equipment, real estate, and livestock.
Case 19-10614-JDW       Doc 14    Filed 03/26/19 Entered 03/26/19 16:05:13                   Desc Main
                                  Document     Page 2 of 4


         4.   The heretofore indebtedness is evidenced by the Promissory Notes set forth

below:

  Loan Type   Date of Note    Principal Amount   Interest Rate                     Terms
    44-01     March 7, 2014      $30,000.00           2%         Seven (7) annual installments in the
                                                                 amount of $4,636.00 beginning March 7,
                                                                 2015
   41-02      July 30, 2015     $255,200.00          3.5%        Forty (40) annual installments in the
                                                                 amount of $11,952.00 beginning July 30,
                                                                 2016



         5.   To secure the indebtedness set forth above, Debtor executed and delivered to

the United States of America a Real Estate Deed of Trust for Mississippi. By execution of

said Deed of Trust, the Debtor conveyed a priority lien on real property located in Panola

County, Mississippi.

         6.   To further secure the indebtedness set forth above, Debtor executed and

delivered to the United States of America a certain Security Agreement. This agreement

conveyed a priority secured lien on farm equipment and livestock. The security agreement

was properly perfected by filing Mississippi UCC-1F Farm Product Filing Financing

Statements and UCC Financing Statements with the Mississippi Secretary of State.

         7.   FSA has not yet filed a Proof of Claim in this matter. The Proof of Claim

will be forthcoming and include true and correct copies of the Statement of Account,

Promissory Notes, Security Agreements, Deed of Trust for Mississippi, Farm Product

Filing Financing Statements, and UCC Financing Statements. The Statement of Account

is attached hereto as Exhibit “A”.

         8.   FSA does not accept the proposed plan pursuant to 11 U.S. Code § 1325 (a).




                                                 2
Case 19-10614-JDW      Doc 14     Filed 03/26/19 Entered 03/26/19 16:05:13          Desc Main
                                  Document     Page 3 of 4


       9.     Furthermore, the bankruptcy plan fails to address Debtor’s arrearage on

both loans which totals $11,988.00.

       10.    Based on the foregoing, the treatment of FSA’s fully secured indebtedness is

not proposed in good faith and the Plan is, therefore, objectionable on this ground under

11 U.S.C. §1325(a).

       WHEREFORE, PREMISES CONSIDERED, the United States of America prays

that its Objection be sustained, that Debtor be ordered by the Court to amend his Chapter

13 Plan as set forth above and for any and all just and proper relief, whether or not

specifically prayed for herein.

                                                 Respectfully submitted,

                                                 WILLIAM C. LAMAR
                                                 United States Attorney
                                                 Northern District of Mississippi

                                                 By /s/ SAMUEL D. WRIGHT
                                                 Samuel D. Wright [MB# 101425]
                                                 Office of the U.S. Attorney
                                                 Northern District of Mississippi
                                                 900 Jefferson Ave
                                                 Oxford, MS 38655
                                                 Tel: (662) 234-3351
                                                 Fax: (662) 234-3318
                                                 Samuel.Wright@usdoj.gov




                                             3
Case 19-10614-JDW      Doc 14    Filed 03/26/19 Entered 03/26/19 16:05:13        Desc Main
                                 Document     Page 4 of 4


                              CERTIFICATE OF SERVICE

       I, Samuel D. Wright, Assistant United States Attorney for the Northern District of

Mississippi, hereby certify that I have electronically filed the foregoing Objection to

Confirmation of Chapter 13 Plan [#2] with the Clerk of the Court using the ECF

system, which sent notification of such filing to the following:


       Honorable Jimmy E. McElroy
       Attorney for Debtor
       mcelroylawms@hotmail.com

       Ms. Locke D. Barkley
       Chapter 13 Trustee
       sbeasley@barkley13.com

       U. S. Trustee
       USTPRegion05.AB.ECF@usdoj.gov

       This the 26th day of March, 2019.


                                           /s/ SAMUEL D. WRIGHT
                                           SAMUEL D. WRIGHT
                                           Assistant United States Attorney




                                             4
